370 F.2d 369
Willie Floyd LAW, Appellant,v.Dr. George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 23493.
United States Court of Appeals Fifth Circuit.
December 15, 1966.

Weldon Funderburk, Larry B. Funderburk, Houston, Tex., for appellant.
Sam R. Wilson, Asst. Atty. Gen., Houston, Tex., Allo B. Crow, Asst. Atty. Gen., Austin, Tex., Waggoner Carr, Atty. Gen., of Texas, Hawthorne Phillips, First Asst. Atty. Gen., T. B. Wright, Executive Asst. Atty. Gen., Howard M. Fender, Asst. Atty. Gen., Austin, Tex., for appellee Dr. George J. Beto.
Before TUTTLE, Chief Judge, and AINSWORTH and DYER, Circuit Judges.
PER CURIAM:


1
The only substantial question raised on this appeal is the correctness of the judgment of the trial court denying the writ of habeas corpus to appellant on the ground that the state court had permitted introduction into evidence of a confession claimed to be involuntary.


2
Without reaching the question of voluntariness of the confession, we conclude that this case is controlled by our recent opinion in White v. Beto (5 Cir.) 367 F.2d 557, Dec. Oct. 24, 1966 in which it was held that "the guilty plea under the circumstances is conclusive as to defendant's guilt, admits all the facts charged and waives all non-jurisdictional defects in the prior proceedings."


3
The judgment is affirmed.